Citation Nr: 1535334	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  11-08 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of left middle finger injury.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lung condition (other than emphysema), to include sarcoidosis.

3.  Entitlement to service connection for residuals of left middle finger injury.

4.  Entitlement to service connection for a lung condition (other than emphysema), to include sarcoidosis, to include as due to exposure to herbicides.

5.  Entitlement to service connection for emphysema, to include as due to exposure to herbicides.

6.  Entitlement to service connection for a psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for a skull cyst from a head trauma.

8.  Entitlement to service connection for an upper mandible cyst with pain and tooth loss.

9.  Entitlement to service connection for a sleep disorder, to include insomnia.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2015, the Veteran provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge of the Board.  A transcript of that hearing is associated with the claims file.

In May 2015, the Veteran submitted additional evidence consisting of a copy of a June 2003 Social Security Administration (SSA) decision, with a waiver of RO review.  However, this evidence was previously of record.

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board considered all disabilities that would be described by the Veteran's respiratory symptoms.  The medical evidence of record shows current respiratory diagnoses of sarcoidosis and emphysema.  Accordingly, the Board has bifurcated the issue of service connection for a lung disability, as shown on the title page of this decision, to provide the most favorable review of the Veteran's claim.  The Board has also re-characterized the issue of service connection for a psychiatric disability as listed on the title page in keeping with the Court's holding in Clemons.

The reopened issue of entitlement to service connection for residuals of left middle finger injury and the issues of entitlement to service connection for emphysema, for a skull cyst from a head trauma, and for an upper mandible cyst with pain and tooth loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision decided in November 1980, the RO denied the Veteran's claim to reopen a claim of entitlement to service connection for residuals of left middle finger injury.

2.  In a final decision decided in March 2005, the RO denied the Veteran's claim claim to reopen a claim of entitlement to service connection for a lung condition, to include sarcoidosis.

3.  Evidence added to the record since the final November 1980 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of left middle finger injury.

4.  Evidence added to the record since the final March 2005 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for alung condition, to include sarcoidosis.

5.  Sarcoidosis was not first manifested during active duty or within one year of the Veteran's separation from service, nor is it the result of any incident occurring during military service, including alleged exposure to herbicides therein.

6.  Personality disorder is not subject to compensation for VA purposes.

7.  The Veteran's currently diagnosed psychiatric disability other than personality disorder has not been shown to be causally related to his active service.

8.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record of a current diagnosis of a sleep disorder at any time since the Veteran's claim.


CONCLUSIONS OF LAW

1.  The November 1980 rating decision that denied a claim to reopen a claim entitlement of service connection for residuals of left middle finger injury is final.  38 U.S.C.A. § 7015(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  The March 2005 rating decision that denied a claim to reopen a claim entitlement of entitlement to service connection for a lung condition, to include sarcoidosis, is final.  38 U.S.C.A. § 7015(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

3.  New and material evidence having been received the claim for entitlement of service connection for residuals of left middle finger injury is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1101 (2014).

4.  New and material evidence having been received the claim for entitlement of service connection for a lung condition (other than emphysema), to include sarcoidosis, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1101 (2014).

5.  The criteria for service connection for a lung condition (other than emphysema), to include sarcoidosis, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

6.  The criteria for service connection for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).  

7.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issues of whether new and material evidence has been received to reopen the claims for service connection for residuals of left middle finger injury and entitlement to service connection for a lung condition (other than emphysema), to include sarcoidosis.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

A VA letter issued in May 2009 satisfied the duty to notify provisions with respect to service connection, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.

VA's duty to assist has also been satisfied in this case.  Nearly all of the Veteran's service treatment records are fire-related and determined to be unavailable in this case.  As such, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In the May 2009 letter, the RO informed the Veteran that his service treatment records are unavailable and the types of evidence he can submit in support of his claims.  38 C.F.R. § 3.159(e).  In April 2011, the Veteran reported that he had no additional evidence to submit.  Additionally, the RO requested the Veteran's Social Security records from the SSA in December 2012; however, the SSA responded that the medical records have been destroyed.  A remand is inappropriate where there is no possibility of any benefit flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  The Veteran's post-service medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.

The Veteran was also provided a VA respiratory diseases examination in connection with his claim for sarcoidosis.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A December 2010 VA examiner conducted a thorough review of the Veteran's claims file and a clinical examination of the Veteran, and provided an opinion that was supported by adequate reasons for finding that the Veteran's sarcoidosis was not related to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Veteran was not provided VA examinations for his psychiatric disability or for a sleep disorder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's psychiatric disability and any sleep disorder are related to his military service is his own unsupported lay statements connecting the conditions with witnessing disturbing events, such as cruel acts on civilian women and children while serving in Korea.  Moreover, while it is not disputed that he experienced ongoing difficulty sleeping, there is no medically competent diagnosis of a chronic sleep disorder.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The RO denied the Veteran's original claim for service connection for residuals of left middle finger injury in a February 1971 rating decision.  The RO found that the Veteran did not provide sufficient information concerning his alleged finger injury.  In September 1980, he filed a petition to reopen the claim; the RO continued the denial in a November 1980 rating decision finding that no new and material evidence had been received.  No new and material evidence was received within one year of the November 1980 rating decision, nor did the Veteran file a timely appeal to that decision.  Therefore, the November 1980 rating decision is final.  38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

The Veteran filed his original claim of entitlement to service connection for lung condition in April 2001.  The RO denied the claim in a March 2002 determining that there was no evidence relating this condition to service.  During an October 2002 VA examination, the Veteran stated he believed his breathing problem, variously diagnosed as sarcoid emphysema and asthma, is secondary to exposure to Agent Orange.  Subsequently, in a February 2003 rating decision the RO denied service connection for lung condition, to include as a result of exposure to herbicides, because in-service exposure to herbicides was not establised.  The RO also found that this condition was not incurred in, or aggravated or caused by, service.  The Veteran requested reopening the claim in September 2004.  A March 2005 rating decision continued the denial of service connection for lung condition/sarcoidosis finding that the evidence submitted was not new and material.  In March 2005, the Veteran was advised of the March 2005 rating decision and his appellate rights.  No new evidence was received within one year of the March 2005 rating decision, nor did the Veteran file a timely appeal to that decision.  Therefore, it is final.  38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

The basis of the prior final denials was the RO's findings that the evidence of record did not establish that the claimed disabilities either were incurred in or caused by military service.  Thus, in order for the Veteran's claims to be reopened, evidence must have been added to the record since the November 1980 and March 2005 rating decisions that addresses these bases.

Pertinent evidence submitted and obtained since the November 1980 and March 2005 rating decisions includes VA treatment records, dated from August 1970 to August 2012 from Minneapolis VA Medical Center; a June 2003 SSA decision; a December 2010 VA respiratory diseases examination report; a transcript of the April 2015 Board hearing; and various written lay statements from the Veteran.

In particular, during the April 2015 Board hearing, the Veteran testified that he cut his left middle finger while sharpening a knife while performing his duties as a Cook during service.  He further testified that he currently experiences difficulty bending the finger and has pain with use.  In this regard, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).

With regard to the lung condition, during the April 2015 Board hearing, the Veteran testified that he started experiencing breathing problems, including colds and  bronchitis, since separation from service, and was seen at VA facilities in the 1970's.  In his March 2011 substantive appeal, the Veteran also reported that as a Cook he was exposed to hazardous cleaning chemicals on a daily basis and these chemicals have caused his lung condition.  Concerning this, VA outpatient treatment records associated with the claims file since the March 2005 rating decision show that the Veteran was treated for bronchitis in September 1972.

Without addressing the merits of this evidence, the Board finds that the additional evidence addresses whether the Veteran currently has any residuals of left middle finger injury related to his service and whether his current lung condition is related to service, and is presumed credible for the limited purpose of reopening the claims.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new,' as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claims.

The Board thus finds that new and material evidence has been submitted to reopen the issues of entitlement to service connection for residuals of left middle finger injury and for lung condition since the November 1980 and March 2005 rating decisions.  On this basis, the issues of entitlement to service connection for residuals of left middle finger injury and for a lung condition (other than emphysema), to include sarcoidosis, are reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection will also be presumed for certain chronic diseases, including sarcoidosis, if manifest to a compensable degree within one year after discharge from service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2014).

Lung disability (other than emphysema), to include sarcoidosis

The Veteran contends that his currently diagnosed lung condition, sarcoidosis, is a result of his military service.  In a September 2004 written statement, the Veteran indicated that he often drove to the Demilitarized Zone (DMZ) while he was stationed in Korean from 1968 to 1970.  He stated that a lot of dust was blowing in the wind while driving and he had had frequent colds and coughs in service; a few months after service, he was diagnosed with severe bronchitis and he has had recurrent coughs and colds ever since.  In his March 2011 substantive appeal and during the April 2015 Board hearing, the Veteran reported that as a Cook he was exposed to hazardous cleaning chemicals on a daily basis and these chemicals have caused his lung condition.

Alternatively, during an October 2002 VA Agent Orange Registry examination, the Veteran stated that his breathing problem is secondary to Agent Orange, to which he claims to have been exposed while stationed in Korea as he frequently drove to the DMZ.

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2014).

In order to warrant presumptive service connection for Agent Orange exposure in the Republic of Korea, the Department of Defense (DOD) has identified specific units that served in areas along the DMZ in Korea where herbicides were used between April 1968 and July 1969.  VBA's Adjudication Procedure Manual, M21-1 provides that VA is to concede exposure to herbicides on a factual basis if a veteran alleges service along the DMZ in Korea, and was assigned to one of these units between April 1968 and July 1969.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(l).  In this case, the Veteran's unit is not listed among those delineated in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(l).

More importantly, sarcoidosis is not one of the diseases for which service connection can be granted on a presumptive basis based on exposure to herbicides.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined a presumption of service connection is warranted.  61 Fed. Reg. 41,446 (1996); 59 Fed. Reg. 341 -46 (1994).  However, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

However, the Board concludes that service connection cannot be granted for a lung disability (other than emphysema), to include sarcoidosis, on a presumptive or nonpresumptive direct-incurrence basis.

The Veteran's service entrance examination found that his lung and chest to be normal.

Two months after separation from service, a May 1970 VA hospital record reflects that the Veteran fell from a horse on May 10, 1970 and injured his left side.  No reference was made to a chest or lung condition.

An August 1972 VA treatment report reflects that the Veteran was treated for subacute laryngitis.  He complained of persistent hoarseness, cough and tightness in the throat for 1 month.  In September 1972, he was seen for probable episode of bronchitis.  

A July 1985 VA medical certificate shows that the Veteran was treated for wheeze and cough likely secondary to asthma.

A November 1985 VA medical certificate shows that the Veteran had been coughing bad with some flecks of blood in the previous 3 to 4 months.

An October 1989 VA medical certificate reflects coughing fits followed by severe right-sided chest pain.

An April 1990 VA treatment report reflects cough and asthma.  The assessment was allergic rhinitis and probable reactive airway symptom.

VA treatment records dated from October 1991 to November 1996 reflect diagnoses of asthma, obstructive airway disease, and bronchitis, and continuing symptoms of cough and dyspnea on exertion.  An April 12, 1996 VA treatment record noted that the Veteran reported that he had had a cough since 1984.  On April 25, 1996, chronic cough with chest pain was noted.  The Veteran reported right substernal pain continuously since 1998 when he was lifting some tubs of cement.  A November 1996 VA treatment report stated that the etiology of the Veteran's chronic cough was unclear although it was thought to be asthma.

A December 1996 VA treatment report noted a diagnosis of sarcoid by computerized tomography (CT) and that the history in the past was also consistent with asthma.  A December 2002 VA X-ray showed prominent hila and interstitial changes suggesting sarcoidosis.  Subsequent VA treatment records note diagnoses of sarcoidosis and emphysema.

In December 2010, the Veteran was provided a VA respiratory diseases examination.  The VA examiner indicated that the claims file was reviewed.  The examiner noted history of sarcoidosis diagnosed approximately in 2000 and post-service symptoms of coughing, frequent diagnosis of bronchitis, and shortness of breath with activity.  The examiner opined that the Veteran's lung condition was not related to his exposure to, and inhaling, dirt and dust while serving in Korea.  The examiner also noted that there was no record of exposure to herbicides and that in review of the medical literature, there was no proven association between exposure to dust and the development of sarcoidosis.  The examiner provided the following explanation:

Possible etiologies -- Despite advances in our knowledge of the immunopathogenesis of sarcoidosis, the antigenic stimulus that initiates the disease process remains elusive.  ...  At present, there is no single etiologic agent or genetic locus that has been clearly implicated in the pathogenesis of sarcoidosis.  It has been hypothesized that sarcoidosis is associated with several occupational and environmental exposures.  However, only beryllium with several salts have been shown to produce granulomata that are similar to that seen in sarcoidosis.  Despite intensive efforts, studies have largely failed to identify an external agent or agents responsible for sarcoidosis.

The medical evidence of record shows that the Veteran has current diagnoses of sarcoidosis.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

However, service connection is not warranted on a direct incurrence basis.  While nearly all of the Veteran's service treatment records are determined to be unavailable, a March 1970 report of Physical and Mental Status on Release from Active Service notes the Veteran's physical condition on March 15, 1970 was such that he was considered physically qualified for separation or for re-enlistment without re-examination provided he re-enlist within 90 days and stated that he had not acquired new diseases or injuries during the interval period when not a member of the military service.  Thus, no lung condition was shown in service.

Subsequent to service, there is no showing of continuity of symptomatology.  The first post-service evidence of record demonstrating treatment for or a diagnosis of a chronic lung condition was a July 1985 VA medical certificate noting that the Veteran complained of wheeze and coughing secondary to asthma.  In an April 12, 1996 VA treatment record, that the Veteran reported that he had had a cough since 1984.  Further, in his March 2009 VA Form 21-526, the Veteran reported the onset of his lung condition was approximately in 1980.  Hence, this period for 10 to 14 years without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs against the claim herein.  See 38 C.F.R. § 3 303(b), Maxson v West, 12 Vet App 453, 459 1999, aff'd sub nom, Maxson v Gober, 230 F 3d 1330, 1333 (Fed Cir 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).

As the evidence of record clearly establishes that the Veteran's sarcoidosis was not manifested to a compensable degree within the year after active service, service connection for sarcoidosis is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

Furthermore, there is no competent opinion of record which relates the Veteran's current sarcoidosis to his active service.  

The Veteran contends that his sarcoidosis is related to his inhalation of dirt and dust, or cleaning chemicals, or exposure to herbicides while serving in Korea.  Under certain circumstances, a layperson is competent to identify a simple medical condition.  Jandreau v Nicholson, 492 F 3d 1372 1377 (Fed Cir 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, a lung disease, such as sarcoidosis, is not a simple medical condition, such as a broken leg, because the condition affects the internal respiratory system, which is a condition a lay person cannot perceive through the senses.  Layno v Brown, 6 Vet. App. 465, 469 (1994).  Personal knowledge is that which is perceived through the use of the senses.  For this reason, the Board determines that the sarcoidosis is not a simple medical condition that a lay person is competent to diagnose or identify the causation thereof.  The Veteran has not been shown to have the requisite medical knowledge or skill.  To this extent, the Veteran's statements are not competent evidence of medical diagnosis or causation, that is, an association between the sarcoidosis and an injury, disease, or event in service.

The only competent opinion of record as to whether the Veteran's sarcoidosis is related to his active service is negative to his claim.  In December 2010, a VA examiner provided an opinion that the Veteran's lung condition was not related to any exposure to herbicides, or inhaling dirt and dust while serving in Korea.  In support of this opinion, the examiner noted that in review of the medical literature, there was no proven association between exposure to dust and the development of sarcoidosis.  As to possible etiologies, the examiner explained that at present, there is no single etiologic agent or genetic locus that has been clearly implicated in the pathogenesis of sarcoidosis and that despite intensive efforts, studies have largely failed to identify an external agent or agents responsible for sarcoidosis.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative.").

There is no other controverting medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  Absent a probative medical nexus, the criteria for service connection are not met here.  Davidson, 581 F.3d at 1315-16.  

For the foregoing reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a lung disability (other than emphysema), to include sarcoidosis.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Psychiatric Disability

The Veteran contends that his current psychiatric disability, claimed as PTSD, is related to military service.  In his March 2011 substantive appeal and during the April 2015 Board hearing, he reported that he was forced to witness things that greatly disturbed him while transporting supplies in the trucks to the DMZ area.  He was told to stop for nothing and he witnessed cruel acts on civilian women and children.

Service connection for PTSD is not warranted in the Veteran's case, as the medical evidence of record does not reflect that PTSD has been clinically diagnosed in accordance with the pertinent criteria, namely that detailed in the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).  Specifically, for a diagnosis of PTSD to be made, the person in question must A) be exposed to a traumatic event, B) persistently re-experience that event, C) persistently avoid stimuli associated with the event, and D) experience persistent symptoms of increased arousal not present before the event.  See id.

To that effect, during a January 2009 VA psychological assessment, the Veteran endorsed having several traumatic events from his service in Korea.  For example, he stated "I almost had my neck cut off" at age 19 by a girlfriend.  It was noted, however, he then modified the story suggesting it was not her with a knife that was frightening but seven "slicky boys" who came after him after the incident.  However, he denied B, C, D criteria for this event.  He also reported ongoing distress from seeing parents in Korea mishandling their children ("they would pick them up by the back of the neck").  The Veteran described himself as "uptight when I hear kids crying."  However, the psychologist noted that no traumatic event (Criterion A) was identifiable for these symptoms.

The diagnosis was depressive disorder, not otherwise specified (NOS) on Axis I and mixed personality disorder of cluster B features, ongoing and longstanding, on Axis II.  A clinical nurse specialist clarified that the Veteran did not meet criteria for PTSD, or major depressive disorder (MDD), or anxiety disorder.  

The Veteran claims that he has PTSD based on his reported military experience.  However, here, the diagnosis of a psychiatric disorder cannot be made by a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests.  Furthermore, the provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV).  Therefore the disability is not a simple medical condition that the Veteran has been shown to be competent to identify.  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a mental health diagnosis.

With respect to the currently diagnosed non-PTSD psychiatric disorders, the Board finds that service connection is also not warranted for those conditions.

Although the Veteran's service treatment records are unavailable in this case, he does not claim that he was treated for any psychiatric symptoms in service.  After separation from service, the first evidence of a psychiatric condition was notation of dependent personality disorder and grandiose personality as reported by VA treatment reports dated in December 1993 and October 1996.  Subsequently, a May 1997 VA treatment report notes adjustment disorder, over 26 years after service.  VA treatment reports dated in October 1998 note probable anxiety disorder, NOS; rule out major depression; adjustment disorder, NOS; somatoform disorder, NOS; and rule out personality disorder component.

There is no demonstration of any event in service to which the current psychiatric disability may be etiologically linked.  The Board notes the 20 year gap between separation from service and the onset of the Veteran's psychiatric disorder.  In the absence of demonstration of continuity of symptomatology, or a competent nexus opinion, the initial demonstration of current disability 26 years after service is too remote from service to be reasonably related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence, which weighs against the claim).  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson, 230 F.3d at 1333.

Furthermore, the medical evidence of record does not establish that the Veteran's psychiatric disorder is a result of his service.

In the January 2009 VA psychological assessment report, the psychologist noted that the Veteran had a longstanding history of poor adjustment and his considerable difficulty with others and his presentation during the session suggested features of personality disorder in cluster B, with notable narcissistic traits, as well as borderline traits.  The diagnosis was depressive disorder, NOS on Axis I and mixed personality disorder of cluster B features, ongoing and longstanding on Axis II.  A clinical nurse specialist added that the Veteran had a long history of dysthymic mood, irritable mood, sleep problems, chronic pain and medical problems, impulsive and agitated behaviors, and unstable and conflictual relationships, and had symptoms of predominant cluster B characterological features of narcissistic personality disorder, affective instability due to marked reactivity of mood, intense episodic irritability, anger, depression with borderline intelligence.

However, personality disorder is not a disability subject to compensation for VA purposes.  See 38 C.F.R. § 3.303(c).  Section 3.303(c) provides that "...personality disorders and mental deficiency as such are not disease or injuries within the meaning of applicable legislation."  Id.  Thus, service connection for a personality disorder is precluded, regardless of the Veteran's contentions herein.

The January 2009 VA psychologist also noted a diagnosis of depressive disorder, NOS.  However, it was noted that it was difficult to determine the degree to which the Veteran's depressive symptoms were related to multiple pain and multiple medical conditions and interpersonal conflicts.  Thus, the psychologist related the Veteran's depressive disorder to his pain resulting from his multiple medical conditions and his interpersonal conflicts associated with his cluster B personality traits, but did not mention any in-service event as possible etiology.  It is significant to note that service connection has not been established for any medical disability.  Without a medical nexus, service connection for a non-PTSD acquired psychiatric disorder cannot be granted.

Because a valid diagnosis of PTSD based on military stressor is not of record, and because the evidence of record does not relate the Veteran's non-PTSD psychiatric disorders to his military service, the preponderance of the evidence is against the claim for service connection.  The benefit of the doubt doctrine is inapplicable, and service connection for a psychiatric disorder is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sleep Disorder

As noted earlier, VA treatment reports reflect the Veteran's complaint of ongoing difficulty sleeping.  He has reported in the context of his PTSD claim, that he witnessed greatly disturbing things in service, such as cruel acts on civilian women and children in Korea.  He claims that this contributed to his insomnia as the nightmares prevented him from sleeping.

To the extent that the Veteran has sleep disturbance due to nonservice-connected psychiatric disability, this is not a grounds for service connection on a secondary basis.  See General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130 (listing sleep disturbance as a criteria for evaluating psychiatric disabilities).

Further, the presence of a chronic sleep disorder as a separate disease entity is not shown.  In the January 2009 VA psychological assessment report, the Veteran reported "I can't sleep worth a darn."  The psychologist noted that the Veteran reported falling asleep to the television, waking up around 11 PM and then staying "up all night;" however, he also reported he usually wakes up by 5 AM, suggesting he had slept.  The medical evidence of record does not establish the existence of a chronic sleep disorder as a separate disease entity which is related to military service.  Since there is no confirmed diagnosis of a chronic sleep disorder, the Board cannot conclude that such a disorder is currently present.  Because entitlement to service connection requires the presence of a current disability, the Board finds that service connection for this disorder has not been established.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (indicating that service connection presupposes a current diagnosis of the condition claimed).

Thus, service connection for a sleep disorder, to include insomnia, is not warranted. 


ORDER

New and material evidence having been received, the claim for entitlement to service connection for residuals of left middle finger injury is reopened and, to that extent only, the appeal is granted.

New and material evidence having been received, the claim for entitlement to service connection for a lung condition (other than emphysema), to include sarcoidosis, is reopened and, to that extent only, the appeal is granted.

Entitlement to service connection for a lung condition (other than emphysema), to include sarcoidosis, is denied.

Entitlement to service connection for a psychiatric disability, to include depression and PTSD, is denied.

Entitlement to service connection for a sleep disorder, to include insomnia, is denied.


REMAND

Residuals of Left Middle Finger Injury

As outlined above, the Board has reopened the claim of service connection for residuals of left middle finger injury.  However, prior to appellate consideration of the reopened claim by the Board, the Veteran must be afforded de novo consideration of the reopened claim on the merits by the RO.

Emphysema

The medical evidence of record reflects that the Veteran is currently diagnosed with sarcoidosis and emphysema.  As the December 2010 VA respiratory disease examination did not specifically address the etiology of the Veteran's emphysema, a supplemental medical opinion is required to adequately decide the merits of this issue.

Skull Cyst; Upper Mandible Cyst

The Veteran is seeking service connection for a skull cyst from a head trauma and an upper mandible cyst with pain and tooth loss.  

He claims that he developed a cyst in the skull as a result of a blow trauma when a fellow soldier struck him in the head with a gun in 1969.  During the April 2015 Board hearing, he described that a knot developed on the back of his head behind his left ear and he experienced occasional headaches.

He also claims that he has a mandible cyst with pain and tooth loss caused due to the unsanitary conditions in the barracks as he had minor shaving cuts that got infected.  During the April 2015 Board hearing, he testified that approximately in 1969, he cut his lip while shaving and two weeks later, his upper lip was swollen with staph infection.  He reported that since that time he has had recurrent infections, which required surgeries and tooth loss.

In review of the medical evidence of record, a November 1980 VA medical certificate and history reflects that the Veteran reported he was in a hunting car that rolled and his front tooth cap was dislodged but he replaced it with super glue.  He had a cut in the inner lip and abrasion near the left ear.  The assessment was head trauma with possible ear injury.  VA treatment reports dated in December 1989 reflect that recurrent abscess on #6 tooth and that it was a long recurring problem secondary to poor dental work and loose bridge.  A May 2009 VA treatment report shows a complaint of jaw pain.

Although the medical evidence of record does not show a current diagnosis of a skull cyst or upper mandible cyst, the Veteran is competent to give evidence about observable symptoms such as a painful cyst.  Layno v. Brown, 6 Vet. App. 465 (1994) (holding that a lay person is competent to testify to that which he or she has actually observed and is within the realm of his or her personal knowledge).

Based on the lay testimony, the Board finds a VA examination is warranted to determine the current nature and etiology of any skull and/or upper mandible cyst.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated treatment records for the Veteran from the VA Healthcare System (HCS) in Minneapolis, Minnesota, and all associated outpatient clinics, dated from August 2012 to the present.

2.  Forward the claims file to the December 2010 VA examiner (or if unavailable, other appropriate medical practitioner) for a supplemental opinion.  A copy of this Remand and the entire claims file must be made available to and reviewed by the VA examiner.  Pertinent documents should be reviewed, including service treatment records and the Veteran's statements.  The examiner should then offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed emphysema is etiologically related to his military service, to include exposure to herbicides.

A complete rationale must be provided for all opinions expressed.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current cyst(s) of the head and/or upper mandible.  The claims file must be made available to the examiner and reviewed in conjunction with the examination.  All indicated tests, if any, should be conducted.  The examiner must provide an opinion, in light of the examination findings, the service and post service medical evidence of record, and the lay statements of record, whether the Veteran has any current skull cyst and/or upper mandible cyst with pain and tooth loss, and if so, whether it is at least as likely as not (50 percent probability or more) that such disability had it onset in service or is otherwise causally or etiologically related to a disease or injury incurred in active service.

A complete rationale must be provided for any opinion stated, to include reference to current clinical findings and/or documents in the claims file.

4.  After completing the above development, and any other development deemed necessary, adjudicate de novo on the merits the reopened claim of service connection for residuals of left middle finger injury, as well as the remaining service connection claims on appeal, taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


